Citation Nr: 0902593	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  05-36 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a right knee disorder, 
claimed as secondary to service-connected left knee medial 
meniscectomy with traumatic arthritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
January 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

In January 2009 correspondence, prior to the promulgation of 
a decision, the veteran requested a withdrawal of the issue 
on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of his Substantive Appeal by the 
veteran on the issue of entitlement to service connection for 
a right knee disorder, claimed as secondary to service-
connected left knee medial meniscectomy with traumatic 
arthritis, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.202, 20.204(b) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2008).

In correspondence received in January 2009, the veteran 
indicated his intent to "withdraw his claim to Service 
Connect his right knee as secondary to his already service 
connected left knee."

As the veteran has withdrawn this appeal, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review this appeal, and it is dismissed 
without prejudice.


ORDER

The claim of entitlement to service connection for a right 
knee disorder, claimed as secondary to service-connected left 
knee medial meniscectomy with traumatic arthritis, is 
dismissed without prejudice.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


